Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 1 of 20




                             2
   Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 2 of 20




,1 : Verizon LTE            10:18 PM       @4y   27% 0 •


   <                     Fear-y the Neri
        scary and uncomfortable but it's the
        right thing to do and you won't be
        alone. God is ALWAYS with us.

                            12:03 PM

        Sabrina Torres
        For people looking to help and don't
        know how, or don't have the means to
        donate here is a link to a video that
        you can stream for free and just let
        the ads play! This raises money that
        is donated to protesters and people
        helping the cause across the nation

        Sabrina Torres
          ii   Youtube




         STREAM TO DONATE : how to help with
         no monev or leavina vour house .



 Q     Send Message ...                             +




                                                           Exhibit 2, Page 001
     Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 3 of 20




,,   Verizon LTE           10:19 PM             @     <1 27% L}


     <                Fear-y the Neri




•        Garret CSU
         Do we know which protesters it is
         donating to? Seems like some
         protesters we should support, others
         not so much

         Sabrina Torres
         It donates to Black Lives Matter.
         There's also of list of petitions and
         resources in the description of the
         video for people who want to be
         active allies and become more
         educated on the issue .




•        Garret CSU
         Gotcha ty

         Drew Redmond
                        Brooklyn Bail Fund
                    Minnesota Freedom Fund
                      Atlanta Action Network
                     Columbus Freedom Fund
                  Louisville Communily Ball Fund
                            Chicago Bond
                      Black Visions Collective
                 Richmond Community Bail Fund
                        The Ball Pro1ect Inc
                        NW Com Bail Fund
                      Ph1ladelph1a Bail Fund
             The Korchh1nsk1-Paquet Family Gofundme
                 George Floyd 's Family Gofundme
                       BlackL1vesMatter .com
                         Reclaim lhe Block
                                ACLU



 @       Send Message .. .                                 +




                                                                  Exhibit 2, Page 002
   Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 4 of 20




,1 :   Verizon LTE          10:19 PM           @-v    27% 0 •


       <                 Fear-y the Neri




           Just to clarify, this is everything that
           the add revenue will go towards

                             3:09 PM

           Jack Denton
           The various funds on that list are fine      •
           causes as far as I know, but everyone
           should be aware that
           BlacklivesMatter.com , Reclaim the
           Block, and the ACLU all advocate for
           things that are explicitly anti-
           Catholic.

           Laura Escher
           what do they advocate for?




•          Lola Martin
           I'm just curious, but can you specify
           these "things" @Jack Denton

           Laura Escher
           I actually don't know LOL : · •


 @         Send Message ...                                 +




                                                                Exhibit 2, Page 003
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 5 of 20




,, 11 Verizon LTE        10:19 PM             @ 4V    27% ~ )


   <                  Fear-y the Neri

         Laura Escher
         I actually don't know LOL

        Laura Escher
         cuz I've heard the same thing but
         don't actually know

        Jack Denton
        BlacklivesMatter.com fosters "a                 • ,
        queer affirming network" and
        defends transgenderism.
        The ACLU defends laws protecting
        abortion facilities and sued states
        that restrict access to abortion.
        Reclaim the Block claims less police
        will make our communities safer and
        advocates for cutting PDs' budgets.
        This is a little less explicit, but I think
        it's contrary to the Church's teaching
        on the common good.

        Laura Escher
        Ah yes I just read the                          \!9
        BlacklivesMatter.com creed so I got
        u now

        Laura Escher
        Thanks!


 @      Send Message .. .                                +




                                                                Exhibit 2, Page 004
   Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 6 of 20




,11i   Verizon LTE           10:19 PM            © ~27% 0        •


   <                      Fear-y the Neri

                              4:02 PM

           Sabrina Torres
           It's not a religious issue though, it's a
           human rights issue. Everyone of
           God's creations has the right to live
           peacefully

           Peter Maisenbacher
           Including the unborn, which last I
           checked are the most vulnerable of
           us.
                                                         •
           Laura Powers
            1J facebook .com
             Security Check Required


           Drew Redmond
           That's such a powerful video @Laura           9   1

           Powers

                               4:31 PM

           Silvia Meyer
           I know I never speak in this chat but
           I've decided that I cannot stay silent
           on this topic. I wholeheartedly agree
           that this is not a religious issue. It is a

 @        Send Message ...                               +




                                                                     Exhibit 2, Page 005
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 7 of 20




,11\ Verizon LTE          10:19 PM


   <                   Fear-y the Neri

                           4:31 PM

        Silvia Meyer
        I know I never speak in this chat but
        I've decided that I cannot stay silent
        on this topic. I wholeheartedly agree
        that this is not a religious issue. It is a
        human rights issue. As Catholics we
        are called to love one another as we
        are Gods beloved creation. No one is
        more loved or more important or
        more worthy than anyone. As a firm
        supporter of the pro-life movement, I
        stand behind defending the sanctity
        of human life. However we tend to
        focus on only protecting human life in
        the womb. Which yes, is extremely
        important. But how are we going to
        advocate the defense of the unborn if
        we're not going to stand for our
        brothers and sisters here on earth?
        How are going to march in DC to
        defend life and stay silent in times
        like these? Innocent men and women
        and children are dying and this is
        what we should focus on.

        Silvia Mey~     ------------

 @     Send Message ...                               +




                                                          Exhibit 2, Page 006
   Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 8 of 20




,Ii i Verizon LTE        10!18 PM           @ </   27% 0   •


   <                Fear-y the Neri

                       Tue, 4:51 PM

         JR Ryan
         No one has said anything about
         George Floyd and others, probably b/
         c it's summer, or maybe b/c a lot of
         the upperclassman have left, or
         maybe b/c this topic seems political
         (and maybe it is), or maybe b/c this
         group is highly concentrated with
         white people, myself included, and
         may not think about these things as
         much. BUT we are the Body of Christ,
         His church, made up of all people of
         all races and tongues and we have
         this shared experience called life,
         which involves suffering, carrying a
         cross. So whatever you think about
         what's going on regarding this
         situation in our country, I ask that you
         pray. Pray for black people who feel
         they are not valued or that they are
         treated as less in this country, pray
         that they may know Christ's love. And
         pray that we, as Catholics, may share
         Christ's love with EVERYONE we meet
         because Christ dwells in each of us.


 Q      Send Message ...                              +




                                                               Exhibit 2, Page 007
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 9 of 20




,d i Verizon LTE          10:18 PM          @   '19 27% 0   1




  <                   Fear-y the Neri

        Emma MacPhee
        Amen

        Gina Passarella
        Amen

        JR Ryan
        Yes, there is more that could be
        mentioned about protests and riots
        and hate but I'd rather focus on what
        we can do and that is to pray and to
        love.

        If you do get the opportunity or feel it
        is helpful, speak up. We do call
        ourselves pro life and I think this is an
        opportunity to stand up for life.

        "Open your mouth for the mute,
        For the rights of all who are left
        desolate,
        Open your mouth, judge righteously,
        maintain the rights of the poor and
        needy." Proverbs 31 :8-9




•@
        Lola Martin
        Thank you for speaking up @JR Ryan



       Send Message ...                                +




                                                                Exhibit 2, Page 008
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 10 of 20




,Il l Verizon LTE           10:18 PM           @   .cJ 27% ~ }


      <                  Fear-y the Neri

          Shannon Flaharty
          1\1\this!!! thank you @JR Ryan

          Ashley Douglas
          Amen!!!

                           Tue, 5:14 PM

          Jae Williams
          Amen!

                          Tue, 10:28 PM

          Gabe CSU
  -       Very well said, JR! Thanks for
          bringing it up here. I'm sure
          everyone's aware by now of what's
          going on to some extent. I typically
          only speak about CSU/FSU stuff in
          here but I think this is worth bringing
          up. This isn't a political issue. It's a
          cultural issue. It's a human rights
          issue. And even though we might not
          be directly affected we should still
          care and act.

          Prayer is powerful. Prayer is
          underrated in today's culture. But
          there's a big difference betwe·en


@         Send Message ...                               +




                                                                 Exhibit 2, Page 009
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 11 of 20




,1 i 1Verizon   LTE      10:18 PM


   <                  Fear-y the Neri

         Prayer is powerful. Prayer is
         underrated in today's culture. But
         there's a big difference between
         awareness and activism. Activism
         comes in many different ways. We
         have more power than we realize. Use
         it wisely. I'm learning on the go so
         don't feel like this is something you
         should already know. My parents
         never taught me how to fight for
         change. They did teach me that
         ignorance is the root of most evils.

         Gabe CSU
         Ever since I got here I saw how this
         beautiful group of souls cared to
         make their community better, starting
         with helping one another grow closer
         to Christ and helping the less
         fortunate. A coach used to tell me if I
         ran and I didn't hurt then maybe I
         wasn't trying. If you're not angry
         about what's going on then maybe
         you're not listening. I'm sure you've
         seen online the many ways you can
         help fight police brutality, systemic
         racism, and oppression by now. It's
         scary_and unf omfortable but it's the ____

 G:)     Send Message ...                        +




                                                      Exhibit 2, Page 010
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 12 of 20




•••/ Verizon LTE          10:19 PM       @ ~    21% (C}


   <                   Fear-y the Neri           ---:::-

        Silvia Meyer
        I do not condone violent protests nor
        do I support any further killing.
        Violence and hatred will only breed
        more violence and hatred. But what is
        happening in today's society is a
        direct violation of human dignity.
        We're all quick to say that God is
        love. So let's put that into action.
        Love one another. Educate yourselves
        on how to help one another. We can
        all support this movement in our own
        special way. Some us may feel more
        comfortable going to go protest
        physically. Some might be more
        comfortable sharing articles and
        ways to help and helping to educate
        others. Others might have to have
        these uncomfortable conversations
        with our friends and families. Others
        may be called to pray. However you
        chose to show your support, one
        thing is very clear: you cannot stay
        silent. Silence equates impassivity.
        Silence will only allow for evil to
        continue to penetrate our society.


 @     Send Message ...                             +




                                                           Exhibit 2, Page O11
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 13 of 20




,111 Verizon LTE          10:19 PM          @   "i 27% 0   •


  <                    Fear-y the Neri
        continue to penetrate our soc1e1y.

        Silvia Meyer
        Our God is not a passive god. We
        should not be a passive people. Stay
        safe. Love each other. Support each
        other. These are tough times we live
        in. Be the good we want to see in this
        world.

        Gina Passarella
        Couldn't have put it better myself,
        Silvia

        Drew Redmond
        Very well said! @Silvia Meyer




•       Lola Martin
        thanks for re-focusing everything
        @Silvia Meyer, well said .




•       Garret CSU
        What's the difference between a so-
        called "religious" issue and a "human
        rights" issue? t•m not sure "human
        rights" have any valid rational
        grounding outside of a religious
        context

        Jack Denton

@      Send Message ...                               +




                                                               Exhibit 2, Page 012
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 14 of 20




,, ;; Verizon LTE         10:19 PM           © "'v 27% 0           •


   <                   Fear-y the Neri

         Jack Denton
        I don't mean to anger anyone - I know •            1
                                                               ,

        this is a very emotional topic.
        However, it is important to know what
        you're supporting when you're
        Catholic. If I stay silent while my
        brothers and sisters may be
        supporting an organization that
        promotes grave evils, I have sinned
        through my silence. I love you all, and
        I want us all to be aware of the truth.
        As far as it's a religious issue or not,
        there isn't an aspect of our lives that
        isn't religious, because God wants
        our whole lives and everything we do
        to be oriented around him!<3




•        Lola Martin
         you guys i love you all but i'd hate to
         see this group chat turn into a
         political debate, like it kind of already
         is. i didn't join this group chat to be
         involved in political things, i joined it
         so we can walk with Christ together.
         so let's focus on the core issue here
         which is racism. it doesn't mean we
         are or aren't supporting other things,
        j)ut we have to keeQ our eyes wide

 Q      Send Message ...                              +




                                                                       Exhibit 2, Page 013
   Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 15 of 20




 ,1 li Verizon LTE                10:20 PM                        @iy   27% 0   ·


    <                       Fear-y the Neri

           Olivia Stephenson
           You only open minds with
           conversation, so that's also important
           too:)




 •         Garret CSU
           Speaking of heated debate, the
           theology club is discussing the
           proper Christian perspective of
           gender roles this Friday at noon via
           Zoom, if anyone wants to join hmu

            Sabrina Torres has left the group.

                                   4 :46 PM

           Silvia Meyer
          I agree that this chat shouldn't be
          used for political debate but these
          are issues we cannot ignore. I was
          born in a country that is subjected to
          tyranny and severe oppression. I
          know what it's like to go out and
          protest day after day and see no
          results. I know what it's like to be
          ruled by a government that doesn't
          care whether you live or die. I know
          what it's like to have no electricity, no
- - - ,. , .:.tor ,:,o rt   r.LJO t'\IAIA   1"1_ 110.1 ,r   u,ho lo_

  @       Send Message ...                                                 +




                                                                                    Exhibit 2, Page O14
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 16 of 20




o1 i! Verizon LTE          10:20 PM         @   ~27% 0   ·


   <                    Fear-y the Neri

         Silvia Meyer
        I agree that this chat shouldn't be
        used for political debate but these
        are issues we cannot ignore. I was
        born in a country that is subjected to
        tyranny and severe oppression. I
        know what it's like to go out and
        protest day after day and see no
        results. I know what it's like to be
        ruled by a government that doesn't
        care whether you live or die. I know
        what it's like to have no electricity, no
        water and no power in your whole
        country simple because the
        gover·n ment felt like it. I know what
        it's like to be shot at and gassed and
        imprisoned and tortured and killed for
        something that you believe in .
        Thankfully I was given the
        opportunity to come to this country
        and be able to have a voice. We are
        all privileged to be able to even have
        a community like this . All I'm saying is
        do not let that privilege go to waste.
        We have a voice. Use it. The
        conversations are tough but we are
        blessed to be able to have them.

 @      Send Message ...                            +




                                                             Exhibit 2, Page 015
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 17 of 20




•• , l Verizon LTE       10:20 PM            @ "v   27% 0   ·


   <                 Fear-y the Neri

         Peter Meisenbacher




          Ron Burgundy - That Escalated Quickly


         Peter Maisenbacher
         I stop checking this chat for like 20
         minutes



                                                      •
         Gavin Cummins




 @      Send Message .. .                              +




                                                                Exhibit 2, Page 016
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 18 of 20




,1 ;' Verizon LTE          10:20 PM         ©"'v27% 0        ·


   <                    Fear-y the Neri

         Silvia Meyer
         And like I said, we don't all have to go       I.
         out and protest. If you don't feel
         comfortable donating to certain
         organizations that's totally up to you.
         But the one thing we can all agree on
         is that this country needs prayers.
         Pray for the protesters. Pray for law
         enforcement officers. Pray for our
         leaders. Pray for justice.

         Matt Ayers
     , Hey everyone I hope you're all doing
       well. Lately I've been dealing with a
       lot of conflict with the current
       situation of George Floyd. But there's
       also a lot of questions and serious
       concerns that I have. If anyone's
       available, I'd love to talk.

                            5:23 PM

         Drew Redmond
         I'm always here if anyone needs to
         talk @Matt Ayers

         Matt Ayers
         Thanks @Drew Redmond I just had
         a good talk with Michael Campanella

 Q      Send Message ...                            +




                                                                 Exhibit 2, Page O1 7
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 19 of 20




e1 li Verizon LTE         10:20 PM


   <     Matt Ayers
                      Fear-y the Neri             ·=-
     · Thanks @Drew Redmond I just had
       a good talk with Michael Campanella
       about this. And I'm not here to start
       with the black lives matter or all lives
       matter or left vs. right. I guess my
       only conflict right now is where/how
       to see God. Because while we have
       free will, God also has divine
       intervention and lately it seems like
       prayers haven't been working. But
       while Michael cleared most of the
       confusion up, there's always internal
       conflict to some extent. If you or
       anyone else has any further advice,
       I'm willing to listen.

                          7:33 PM

        Miguel Vassallo
        On a side note, 7 am yoga tomorrow        ~ ,,
        on landis for anyone who wants to
        join

                          8:51 PM


                   'f
        Jac k DFe~tond   k
     He 11o nen s, 1 you now me, you
                                          •              I
     know I proudly serve as President of
- -~ he studen Senate. nfortunate.Lv Lt _ __
 Q      Send Message ...                           +




                                                             Exhibit 2, Page 018
  Case 4:20-cv-00425-AW-MAF Document 1-2 Filed 08/31/20 Page 20 of 20




.111Verizon LTE          10:20 PM


  <                   Fear-y the Neri
                           8:51 PM

        Jack Denton
        Hello Friends, if you know me, you         • Jr-;
        know I proudly serve as President of
        the Student Senate. Unfortunately, it
        appears someone took a screenshot
        of my messages earlier and sent
        them to a senator. The Senate is
        currently taking a vote to remove me
        from office due to these messages
        claiming they don't feel comfortable
        that I serve in the position while being
        Catholic. I ask for your prayers at this
        time.

                           9:11 PM

        Steven Rega
        Disgraceful. Praying for you




•   ~
        Jacob May
        That's awful, seems like their trying
        to trash the first amendment. Praying.

        Peter Meisenbacher
         Hey, everyone. In light of recent            8
         events in this groupchat I'm afraid I'm
         going to have to be leaving. I've only
        Jieen ere_iQ(.._a_~IJOJUime_but I've

@       Send Message ...                            +




                                                            Exhibit 2, Page O19
